275




               OFFICE    OF THE AlTORNEY ,GaERAL               OF TEXAS
                                    AUSTIN




Hpoorable T. bl. Treble
tfirtAmlstant
bMte superktendent      ot ku?U,o           Instruotion
&&in,          T*xrr

war     sir:




                 ‘ire have your lette                        te In whioh you re-


                                                             diesolution
        of a cons011
        results in a
        tion of diat
        and hold        ano                          d am
                                                        only wsldenta
                                                        to participate
                                                     loaed
                                                  TOi- dissolution   oar-
                                              ednass have to be eppor-
                                              r part of lndebtednesa.


                                ority      re find   in the statute8  for the
                                 idater!    dietriot   1s Artiole  2815, Ver-
 aon* 8 3avlr                               which Artlole   reads as follows:

              Y&oh ocnsclldated     districts  key in the XUUI
        rianner proylded for their oonaolidotloc,      be dissolved
        and the districts    tioluded therein   roatorsd  to their
        Ori~lnal status,    exoept that it shall not be neoe8-
        sary to provide    polling  plaoea in eaoh distrlot.
        6aoh suoh district     when so motored   ahall aaaume
hocorabla   ‘I’. 2:. ‘Trlmble - Pace 2


     and be liable    iOr it8 pro rat8 part Or the OUttWml-
     he finanoial     obligations   ot the oonrolldated     dlotrlot,
     ruoh pro rata part to bo baaed on tho relation           the
     total asrerred valuation      ot all property in the dlr-
     triot boar8 to the total assemad'val~ation           Or prop-
     erty in the oonaolldafed      dletriot,     as ahown by the
     aase8~sht    rolls   of the distriot     ror the current year.
     ho eleotlon   for the dlsrolutlon       ot said oonrolidated
     districta   @hall be held uctll      three (3) years havr
     elapsed otter the date of the election          at whloh euoh
     dietrlota   were consolidated.
             *on the petition      of twenty (20), or a majority
      or the logally     qualified     voter@ of any ooumon aohool
      dlstriOt,    or independent echool dlstriot,            preying
      ror the withdrawal rrom 8 ooneolidated              dlstriot,   it
      three (3) years have elapsed after the date of the
      eleotlon    at whioh suoh dietrlotr         were oonsolldated,
      tha county Judge rhall give notioo of thj date OS
      such eleotlon     by publloatlon      of the order in acme
      newspaper published in the oounty ror tncnty (20)
      days prlor to the date on which suoh elsotlona                are
      ordered,    or by postln~ a notice of such election              in
      the district     deolrln;,   the tilection.      The ComzLsalon-
      era’ Court shell at It8 next metlr,g             oanvcsa the re-
      turne or such alectlon,         and If the votes o&at i.c said
      dlstrlot    ohox a aaJorlty      lfi reVOr or wlthdras&          tron
      the consolldotlon,       the Court shall declare the dln-
      trlot    revered azd it shall be raatored to lto origi-
      ral status,      iaoh such dlatrlot       when 80 restored       shall
      assume enu‘be liable       ror Its pro rata part or tho
      outstanding     rlnanolal    obll~atlohr     of the coneolidated
      dlatrlot,     auoh pro rata part to be baaed oc the re-
      lation    the total assessed veluatlon          of all property
      in the dlotrlot      beers to the total assareed valuation
      of property in th” consolidated           dlstrlot,     as shown
      bg the asrreamant rolla         of th; dlstrlot       COT the our-
      rent year .*
           ite do not find any requirement  in the atotuta  for
 my lapse of time when 612 eleotion   fail8 with reapsot to when
 Mother eleotlon   ma7 bd ordered,  and you are therefore  advised
 that another eleotlon   my be orderod at any tLne upori the
sonorable   T. L. Trtible    - $‘age 3


  raaentatlon    of another   otltlon  signed by twenty, or a major-
P ty, oi the logally
diatriot    dealrlne
                         qua1Pilod rotera oi the oommon aohool
                      to withdraw from thu oonaolldated   diatrlot,
if three yoara have elapsed after tho date of the oonaollda-
ti0n eleotion.
            Only resident8 of the oommon lohool dlstrlot  whloh
desirer   to withdraw from the oonaolldated dlatrlot   my vote
u   the rleotlon.
             Under the terma or Artlole       2815, aupra, meaoh dia-
trlot when 80 reotored,        shaU aBau!na and ba liable     for ita
pro rata pert of the outatandlne         flnanolal  obll~ctlona   of
the ooneolldated     dtatrlot,     auoh pro rata part to be based on
the relation    of the total     assessed valuation   of property ln
the dlatrlot    boars to the total asreaeod valuation         of property
ln the oonaolldated      dlatrlot,    a8 ahown by the aaaeament       rolla
of the dlatrlot    for the current year.”
           We regret the delay In anarerlw   this requeat ror
m opinion,   but the letter  was aaalgned to an assistant who
ia now In the ilevy and after hi8 departure it was discovered
anone hla papers and ha8 juet been assigned to the writer,

                                                 Yours   very truly
                                           ATTOiZNtYGiiLsIUI, Or’T&AS




                                                           C. F. Gibson
CFGh                                                          Asalatant